Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 1 of 65 PageID #:289813




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST              Case No.: 1:16-cv-08637
LITIGATION,
                                             The Honorable Thomas M. Durkin

This Document Relates To:

THE DIRECT PURCHASER PLAINTIFF
ACTION




      DECLARATION OF W. JOSEPH BRUCKNER IN SUPPORT OF DIRECT
  PURCHASER PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF THE
 SETTLEMENTS WITH DEFENDANTS PILGRIM’S PRIDE CORP., TYSON FOODS,
 INC., TYSON CHICKEN, INC., TYSON BREEDERS, INC., AND TYSON POULTRY,
                                  INC.




947817.5
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 2 of 65 PageID #:289814




           I, W. Joseph Bruckner, declare and state as follows:

           1.     I am a Partner of the law firm of Lockridge Grindal Nauen P.L.L.P. This Court has

appointed my firm, together with Pearson, Simon & Warshaw, LLP, as Interim Co-Lead Counsel

for the Direct Purchaser Plaintiff Class (“DPPs”) in this litigation.

           2.     I submit this Declaration in support of Plaintiffs’ Motion for Preliminary Approval

of Settlement Between the Direct Purchaser Plaintiffs and Defendants Pilgrim’s Pride Corp.

(“Pilgrim’s”), and Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and Tyson

Poultry, Inc. (collectively, “Tyson”) (Pilgrim’s and Tyson collectively are referred to as the

“Settling Defendants”), filed simultaneously herewith.

           3.     On behalf of DPPs, I, my firm, and my Co-Lead Counsel personally conducted

settlement negotiations with counsel for Defendant Pilgrim’s beginning in December 2020, and

with counsel for Defendant Tyson over the course of more than a year. The DPPs and Settling

Defendants recently signed the Settlement Agreements.

           4.     As counsel for DPPs, we performed a thorough investigation and engaged in

extensive discovery prior to reaching the settlements. These efforts commenced prior to the filing

of DPPs’ initial complaint and included pre-litigation investigation into Defendants’ conduct that

formed the basis of the DPPs’ complaints.

           5.     During the litigation, DPPs obtained responses to multiple sets of interrogatories,

and received over 8 million documents in response to their requests for production and third party

subpoenas.

           6.     DPPs along with other plaintiffs have taken over 100 depositions of the Defendants

and third parties.




947817.5                                           2
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 3 of 65 PageID #:289815




           7.    DPPs have also provided responses to written discovery, produced documents, and

appeared for depositions noticed by the Defendants.

           8.    DPPs previously settled with Defendant Fieldale Farms Corp. (“Fieldale”) for

$2.25 million. DPPs also previously settled with Defendants Peco Foods, Inc. (“Peco”), George’s,

Inc., George’s Farms, Inc. (collectively, “George’s”), and Amick Farms, LLC (“Amick”) for

$13,011,600.1 For the proposed settlements with Pilgrim’s and Tyson, the Settlement Class will

recover at a higher rate on a dollar per market share basis than the prior settlements. Accounting

for currently anticipated opt-outs from prior settlements, Tyson and Pilgrim’s collectively

constitute 37.5% (Settlement Class definition) of commerce sold to DPPs, and will provide the

Settlement Class with up to $155 million in monetary relief. Therefore, these third round

Settlements constitute a step-up in damages to a range of approximately $4 million per market

share point. These Settlements bring the total amount recovered by DPPs from settling defendants

(past and present) to date to $170,261,600. This is a significant amount of money recovered for

the DPP class.

                             Settlement Negotiations with Pilgrim’s

           9.    DPPs’ settlement negotiations with Pilgrim’s commenced in December 2020.

           10.   In December 2020, DPPs and Pilgrim’s agreed to a private, confidential mediation

with Professor Eric Green, a nationally-renowned mediator. On January 5, 2021, DPPs and

Pilgrim’s engaged in a full-day face-to-face videoconference mediation with Professor Green. The

parties were unable to reach an agreement during the mediation, but after continued discussions

reached an agreement shortly thereafter.




    1
        $4,964,600 from Peco, $4,097,000 from George’s, and $3,950,000 from Amick.


947817.5                                         3
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 4 of 65 PageID #:289816




           11.   Thereafter, the parties continued to negotiate (with the assistance of Professor

Green) regarding the settlement terms, ultimately executing a Settlement Agreement on January

19, 2021 (attached hereto as Exhibit “A”).

                               Settlement Negotiations with Tyson

           12.   DPPs’ settlement negotiations with Tyson commenced in December 2019.

           13.   After engaging in initial discussions the parties agreed to engage Judge Daniel

Weinstein (ret.), another nationally renowned mediator. The settlement negotiations with Tyson

were thorough and extensive. With the assistance of Judge Weinstein, DPPs and Tyson exchanged

mediation briefs, made presentations addressing the merits of the case, and exchanged settlement

offers and demands throughout the course of 2020. This process included numerous conferences

with Judge Weinstein and his team, a face-to-face videoconference mediation, as well as other

discussions. None of these efforts resulted in a settlement, and there were times when it appeared

that the parties had reached an impasse.

           14.   In December 2020, DPPs and Tyson agreed to a further mediation with Judge

Weinstein. On January 6, 2021, DPPs and Tyson engaged in a second full-day face-to-face

videoconference mediation with Judge Weinstein. The parties were unable to reach an agreement

during the mediation, however the parties continued to negotiate through the mediator.

           15.   On Saturday, January 9, 2021, the parties reconvened via face-to-face

videoconference with Judge Weinstein and, after hours of further negotiating, reached an

agreement.

           16.   Thereafter, the parties continued to negotiate (with the assistance of Judge

Weinstein) regarding the settlement terms, ultimately executing a Settlement Agreement on

January 23, 2021 (attached hereto as Exhibit “B”).




947817.5                                         4
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 5 of 65 PageID #:289817




           17.   During settlement negotiations with the Settling Defendants, the parties debated

many issues, and negotiated many terms of the settlements, including the amount of payment, the

effect of opt-outs on any settlement, and potential cooperation.

           18.   There was no collusion or preference among counsel for the parties at any time

during these negotiations. To the contrary, the negotiations were contentious, hard fought, and

fully informed. Plaintiffs sought to obtain the greatest monetary benefit possible from each Settling

Defendant. Furthermore, throughout the course of both negotiations there was never any

discussion or agreement at any time regarding the amount of attorneys’ fees Direct Purchaser

Plaintiffs’ counsel would ask the Court to award in this case.

           19.   For each of the proposed settlements, the proposed Settlement Class consists of

persons and entities that purchased Broilers from the Defendants during the period from January 1,

2008 to December 20, 2019. DPPs’ investigation and discovery has confirmed that there are

thousands of persons and entities that fall within the Settlement Class definition.

           20.   DPPs have enlisted the services of an experience class action administrator, JND

Legal Administration, to administer notice to the Class Members. JND was appointed by the Court

in the prior settlements. The details of the proposed class notice program are discussed in our

Motion and supporting declaration of Jennifer M. Keough, and essentially mirror the notice

program approved by this Court regarding the earlier settlements.

           21.   I have practiced law since 1983, I have specialized in antitrust class action law since

1988, and I have prosecuted numerous antitrust class actions as lead counsel or other leadership

positions. I have negotiated many settlements during those years. In my opinion, and in that of my

Co-Lead Counsel, the proposed settlement agreements with the Settling Defendants are fair,




947817.5                                           5
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 6 of 65 PageID #:289818




reasonable, and adequate. The settlements provide substantial benefits to the Settlement Class, and

avoids the delay and uncertainty of continuing protracted litigation with the Settling Defendants.

           I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

           Executed on this second day of February, 2021 at Minneapolis, Minnesota.



                                                        /s/ W. Joseph Bruckner
                                                        W. Joseph Bruckner




947817.5                                           6
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 7 of 65 PageID #:289819




          EXHIBIT A
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 8 of 65 PageID #:289820




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS


 IN RE BROILER CHICKEN ANTITRUST                      Case No. 1:16-cv-08637
 LITIGATION

 This Document Relates To:
 DIRECT PURCHASER PLAINTIFF
 ACTION



              LONG-FORM SETTLEMENT AGREEMENT BETWEEN
         DIRECT PURCHASER CLASS PLAINTIFFS AND PILGRIM’S PRIDE

       THIS SETTLEMENT AGREEMENT (“Settlement Agreement”) is made and entered into

as of the 19th day of January, 2021 (“Execution Date”) by and between the Direct Purchaser

Plaintiffs (“DPPs”),1 through Interim Co-Lead Counsel (as hereinafter defined) for the proposed

Settlement Class (as hereinafter defined), and Pilgrim’s Pride Corporation, and all of its

predecessors; successors; assigns; affiliates; and any and all past, present, and future parents,

owners, subsidiaries, divisions, departments (collectively referred to as “Settling Defendant” or

“Pilgrim’s”) in the above-captioned action (the “Action”). DPPs, on behalf of the Settlement

Class, and Pilgrim’s are referred to herein collectively as the “Parties” or individually as a “Party.”

       WHEREAS, DPPs on behalf of themselves and as representatives of the putative class of

similarly situated persons or entities allege in the Action, among other things, that Pilgrim’s

participated in a conspiracy — with other Defendants in this litigation — from at least January 1,

2008 to the present to fix, raise, maintain, and stabilize the price of Broilers.



   1
     As used herein, “DPPs” means Maplevale Farms, Inc., John Gross and Company, Inc.,
Ferraro Foods, Inc., Ferraro Foods of North Carolina, LLC, Joe Christiana Food Distributors, Inc.,
and Cedar Farms Co., Inc.
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 9 of 65 PageID #:289821




       WHEREAS, Interim Co-Lead Counsel have been appointed by the Court to represent, on

an interim basis, the putative class of direct purchasers of Broilers (as hereinafter defined);

       WHEREAS, the Parties wish to resolve all claims asserted and all claims that could have

been asserted against Pilgrim’s in any way arising out of or relating in any way to the direct

purchase of Broilers (as hereinafter defined) produced, processed or sold by Pilgrim’s or any of

the Defendants or their co-conspirators;

       WHEREAS, counsel for the Parties have engaged in arm’s-length negotiations, including

mediation with a nationally recognized and highly experienced mediator, on the terms of this

Settlement Agreement, and this Settlement Agreement embodies all of the terms and conditions of

the settlement;

       WHEREAS, DPPs have concluded, after preliminary investigation of the facts and after

considering the circumstances and the applicable law, that it is in the best interests of DPPs to enter

into this Settlement Agreement with Pilgrim’s to avoid the uncertainties of further complex

litigation, and to obtain the benefits described herein for the Settlement Class (as hereinafter

defined), and, further, that this Settlement Agreement is fair, reasonable, adequate, and in the best

interests of DPPs and the Settlement Class;

       WHEREAS, Pilgrim’s wishes to avoid the costs, expenses, and uncertainties of this

complex litigation;

       NOW THEREFORE, in consideration of the foregoing, the terms and conditions set forth

below, and other good and valuable consideration, it is agreed by and among the Parties that the

claims of the DPPs be settled and compromised, and dismissed on the merits with prejudice as to

Pilgrim’s subject to Court approval:




                                                  2
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 10 of 65 PageID #:289822




        1.      General Definitions. The terms below and elsewhere in this Settlement Agreement

 with initial capital letters shall have the meanings ascribed to them for purposes of this Settlement

 Agreement.

               a.      “Pilgrim’s Released Parties” means Pilgrim’s and Pilgrim’s’ former,

                       current and future parents, subsidiaries and affiliates, and any of the

                       respective former, current and future, direct or indirect trustees, directors,

                       officers, shareholders, managers, members, attorneys, equity holders,

                       agents, insurers and employees of Pilgrim’s.            Notwithstanding the

                       foregoing, “Pilgrim’s Released Parties” does not include any Defendant

                       other than Pilgrim’s named by DPPs in the Action, either explicitly or as a

                       third-party beneficiary.

               b.      “Action” means the putative class action filed by DPPs in the above-

                       captioned proceeding.

               c.      “Broilers” means chickens raised for meat consumption to be slaughtered

                       before the age of 13 weeks, and which may be sold in a variety of forms,

                       including fresh or frozen, raw or cooked, whole or in parts, or as a meat

                       ingredient in a value added product, but excluding chicken that is grown,

                       processed, and sold according to halal, kosher, free range, or organic

                       standards.

               d.      “Complaint” means the DPPs’ Fifth Amended and Consolidated Class

                       Action Complaint (ECF Nos. 3919 (Redacted) and 3935 (Unredacted)).

               e.      “Court” means the United States District Court for the Northern District of

                       Illinois.




                                                  3
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 11 of 65 PageID #:289823




             f.    “Defendants” means those Defendants named in DPPs’ Fifth Amended and

                   Consolidated Class Action Complaint (ECF Nos. 3919 (Redacted) and 3935

                   (Unredacted)).

             g.    “Escrow Account” means the escrow account established with the escrow

                   agent to receive and maintain funds contributed by Pilgrim’s for the benefit

                   of the Settlement Class.

             h.    “Escrow Agreement” means that certain agreement between the escrow

                   agent that holds the Settlement Fund and DPPs (by and through Interim Co-

                   Lead Counsel) pursuant to which the Escrow Account is established and

                   funded for the benefit of the Settlement Class, as set forth in Paragraphs 8

                   and 9 below.

             i.    “Final Approval” means an order and judgment by the Court which finally

                   approves this Settlement Agreement and the settlement pursuant to Federal

                   Rule of Civil Procedure 23 and dismisses Pilgrim’s with prejudice from the

                   Action.

             j.    “Final Judgment” means the first date upon which both of the following

                   conditions shall have been satisfied: (a) final approval of the Settlement

                   Agreement by the Court (“Final Approval”); and (b) either (1) thirty days

                   have passed from the date of Final Approval with no notice of appeal having

                   been filed with the Court; or (2) Final Approval has been affirmed by a

                   mandate issued by any reviewing court to which any appeal has been taken,

                   and any further petition for review (including certiorari) has been denied,

                   and the time for any further appeal or review of Final Approval has expired.




                                              4
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 12 of 65 PageID #:289824




             k.    “Interim Co-Lead Counsel” means Lockridge Grindal Nauen P.L.L.P. and

                   Pearson, Simon & Warshaw, LLP as appointed by the Court on an interim

                   basis to represent the putative class of direct purchasers of Broilers.

             l.    “Preliminary Approval” means an order by the Court to preliminarily

                   approve this Settlement Agreement pursuant to Federal Rule of Civil

                   Procedure 23.

             m.    “Released Claims” shall have the meaning set forth in Paragraph 14 of this

                   Settlement Agreement.

             n.    “Releasing Party” or “Releasing Parties” shall refer individually and

                   collectively, to the Settlement Class and all members of the Settlement

                   Class, including the DPPs, each on behalf of themselves and their respective

                   predecessors and successors; their current and former, direct and indirect

                   parents, subsidiaries and affiliates; their present and former shareholders,

                   partners, directors, officers, owners of any kind, principals, members,

                   agents, employees, contractors, attorneys, insurers, heirs, executors,

                   administrators, devisees, representatives; the assigns of all such persons or

                   entities, as well as any person or entity acting on behalf of or through any

                   of them in any capacity whatsoever, jointly and severally; and any of their

                   past, present and future agents, officials acting in their official capacities,

                   legal representatives, agencies, departments, commissions and divisions;

                   and also means, to the full extent of the power of the signatories hereto to

                   release past, present and future claims, persons or entities acting in a private

                   attorney general, qui tam, taxpayer or any other capacity, whether or not




                                              5
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 13 of 65 PageID #:289825




                      any of them participate in this Settlement Agreement. As used in this

                      Paragraph, “affiliates” means entities controlling, controlled by or under

                      common ownership or control with, in whole or in part, any of the Releasing

                      Parties.

               o.     “Settlement Administrator” means the firm retained to disseminate the

                      Settlement Class Notice and to administer the payment of Settlement Funds

                      to the Settlement Class, subject to approval of the Court.

               p.     “Settlement Class” means the class defined in Paragraph 5 below.

               q.     “Settlement Class Period” means January 1, 2008 until December 20, 2019.

               r.     “Settlement Fund” means $75,000,000 (seventy-five million U.S. dollars),

                      the amount Pilgrim’s shall pay or cause to be paid into an interest-bearing

                      Escrow Account maintained by an escrow agent on behalf of the Settlement

                      Class, pursuant to Paragraphs 8 and 9 below.

        2.      The Parties’ Efforts to Effectuate this Settlement Agreement. The Parties will

 cooperate in good faith and use their best efforts to seek the Court’s Preliminary Approval and

 Final Approval of the Settlement Agreement.

        3.      Litigation Standstill. DPPs through Interim Co-Lead Counsel shall cease all

 litigation activities against Pilgrim’s related to the pursuit of claims against Pilgrim’s in the

 Action. None of the foregoing provisions shall be construed to prohibit DPPs from seeking

 appropriate discovery from non-settling Defendants or Co-Conspirators or any other person other

 than Settling Defendant.

        4.      Motion for Preliminary Approval. No later than fourteen (14) days after the

 Execution Date, DPPs will move the Court for Preliminary Approval of this settlement. A




                                                6
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 14 of 65 PageID #:289826




 reasonable time in advance of submission to the Court, the papers in support of the motion for

 Preliminary Approval shall be provided by Interim Co-Lead Counsel to Pilgrim’s for its review.

 To the extent that Pilgrim’s objects to any aspect of the motion, it shall communicate such

 objection to Interim Co-Lead Counsel and the Parties shall meet and confer to resolve any such

 objection. The Parties shall take all reasonable actions as may be necessary to obtain Preliminary

 Approval and certification of the Settlement Class.

         5.     Certification of a Settlement Class. As part of the motion for Preliminary Approval

 of this settlement, DPPs shall seek, and Pilgrim’s shall take no position with respect to,

 appointment of Interim Co-Lead Counsel as Settlement Class Counsel for purposes of this

 settlement and certification in the Action of the following Settlement Class for settlement purposes

 only:

                All persons who purchased Broilers directly from any of the Defendants or
                any co-conspirator identified in this action, or their respective subsidiaries
                or affiliates for use or delivery in the United States from at least as early as
                January 1, 2008 until December 20, 2019. Specifically excluded from the
                Settlement Class are the Defendants; the officers, directors or employees of
                any Defendant; any entity in which any Defendant has a controlling interest;
                and any affiliate, legal representative, heir or assign of any Defendant. Also
                excluded from this Settlement Class are any federal, state, or local
                governmental entities, any judicial officer presiding over this action and the
                members of his/her immediate family and judicial staff, and any juror
                assigned to this action.


         6.     Settlement Class Notices. After Preliminary Approval, and subject to approval by

 the Court of the means for dissemination:

                a.      Individual notice of this settlement shall be mailed, emailed, or otherwise

                        sent by the Settlement Administrator, at the direction of Interim Co-Lead

                        Counsel, to potential members of the Settlement Class, in conformance with

                        a notice plan to be approved by the Court.



                                                   7
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 15 of 65 PageID #:289827




              b.      Neither the Settlement Class, Interim Co-Lead Counsel, nor Pilgrim’s shall

                      have any responsibility, financial obligation, or liability for any fees, costs,

                      or expenses related to providing notice to the Settlement Class or obtaining

                      approval of the settlement or administering the settlement. Such fees, costs,

                      or expenses shall be paid solely from the Settlement Fund, subject to any

                      necessary Court approval.

              c.      Pilgrim’s shall not object to Interim Co-Lead Counsel withdrawing from

                      the Settlement Fund, subject to any necessary Court approval, up to

                      $250,000 to pay the costs for notice and for Preliminary Approval and Final

                      Approval of this Settlement Agreement.

              d.      Interim Co-Lead Counsel shall use best efforts to send out notice to the

                      Settlement Class within 21 days of Preliminary Approval by the Court of

                      the Settlement Agreement. Any costs of notice that Interim Co-Lead

                      Counsel are permitted to withdraw from the Settlement Fund, either

                      pursuant to the Parties’ Settlement Agreement or order of the Court, shall

                      be nonrefundable if, for any reason, the Settlement Agreement is terminated

                      according to its terms or is not finally approved by the Court.

        7.     Motion for Final Approval and Entry of Final Judgment. If the Court grants

 Preliminary Approval and certifies the Settlement Class, then DPPs, through Interim Co-Lead

 Counsel — in accordance with the schedule set forth in the Court’s Preliminary Approval — shall

 submit to the Court a separate motion for Final Approval of this Settlement Agreement by the

 Court. Within a reasonable time in advance of submission to the Court, the papers in support of

 the motion for Final Approval shall be provided by Interim Co-Lead Counsel to Pilgrim’s for its




                                                 8
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 16 of 65 PageID #:289828




 review. To the extent that Pilgrim’s objects to any aspect of the motion, it shall communicate

 such objection to Interim Co-Lead Counsel and the parties shall meet and confer to resolve any

 such objection. The motion for Final Approval shall seek entry of an order and Final Judgment:

              a.      Finally approving the Settlement Agreement as being a fair, reasonable, and

                      adequate settlement for the Settlement Class within the meaning of Federal

                      Rules of Civil Procedure 23, and directing the implementation,

                      performance, and consummation of the Settlement Agreement;

              b.      Determining that the Class Notice constituted the best notice practicable

                      under the circumstances of this Settlement Agreement and the Fairness

                      Hearing, and constituted due and sufficient notice for all other purposes to

                      all Persons entitled to receive notice;

              c.      Dismissing the Action with prejudice as to Pilgrim’s in all class action

                      complaints asserted by DPPs;

              d.      Discharging and releasing Pilgrim’s Released Parties from all Released

                      Claims;

              e.      Reserving continuing and exclusive jurisdiction over the Settlement

                      Agreement for all purposes; and

              f.      Determining under Fed. R. Civ. P. 54(b) that there is no just reason for delay

                      and directing that the judgment of dismissal as to Pilgrim’s shall be final

                      and appealable and entered forthwith.

       The Parties shall take all reasonable steps to obtain Final Approval of the Settlement

 Agreement.




                                                 9
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 17 of 65 PageID #:289829




         8.      Escrow Account. The Escrow Account shall be administered by Interim Co-Lead

 Counsel for the DPPs and Settlement Class under the Court’s continuing supervision and control

 pursuant to the Escrow Agreement.

        9.      Settlement Consideration. In consideration for the release of Released Claims and

 the dismissal of the Action, within fourteen (14) business days of the Court’s grant of Preliminary

 Approval, Pilgrim’s shall pay or cause to be paid the Settlement Fund of $75,000,000 (seventy-

 five million dollars) into the Escrow Account.

        10.     Cooperation. Cooperation by Pilgrim’s is a material term of this Settlement

 Agreement and shall include the following categories of cooperation. All cooperation under this

 Settlement Agreement is subject to approval (as needed) by the U.S. Department of Justice.

                a.      To the extent Pilgrim’s were to be afforded leniency or conditional

 leniency with respect to Broilers pursuant to the U.S. Department of Justice’s corporate leniency

 program, or any similar program, Pilgrim’s shall cooperate with the DPPs in a manner that is

 consistent with the provisions of the Antitrust Criminal Penalty Enhancement and Reform Act of

 2004 (“ACPERA”).

                b.      Within twenty-one (21) calendar days after entering into this Settlement

 Agreement or such other time as the Parties may agree or after any delay requested by the U.S.

 DOJ, Settling Defendant’s counsel shall meet with DPP for seven (7) hours, and more if agreed

 by Pilgrim’s and DPPs, at an agreed upon location and provide at that meeting a reasonably

 detailed description of the principal facts known to Settling Defendant that are relevant to the

 alleged conduct at issue in the Action, including facts previously provided to the DOJ or any

 other government investigative authority in response to subpoenas or otherwise relating to bid-

 rigging or price fixing involving Broilers.



                                                  10
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 18 of 65 PageID #:289830




                c.      Pilgrim’s will use its best efforts to produce up to 3 then-current Pilgrim’s

 employees as witnesses live at trial.

                d.      Pilgrim’s shall not oppose or object to the depositions of William Lovette,

 Clint Rivers, Jayson Penn, Fabio Sandri, Tim Stiller, Roger Austin, Gary Rhodes, and Thomas

 Lane.

                e.      To the extent that Pilgrim’s responds to discovery, produces documents,

 or provides proffers or other cooperation to other plaintiffs in the In re: Broilers Antitrust

 Litigation it will serve or otherwise provide DPPs a copy of such materials within 7 days of their

 production to any other plaintiff.2

                f.      Pilgrim’s agrees to respond to DPPs’ questions and otherwise assist DPPs

 to understand structured data produced by Pilgrim’s.

                g.      Pilgrim’s agrees to use reasonable efforts to authenticate documents and/or

 things produced in the Action where the facts indicate that the documents and/or things at issue

 are authentic, whether by declarations, affidavits, depositions, hearings and/or trials as may be

 necessary for the Action.

                h.      Beyond the information to be produced by Pilgrim’s in discovery in the

 above captioned litigation and in this term sheet, Pilgrim’s will consider reasonable requests from

 Interim Co-Lead Counsel, taking into account the information it has or will produce in discovery,

 and whether providing the requested information will be burdensome, or will otherwise increase


    2
      This information shall include but is not limited to documents relating to competition in the
 Broilers industry that Defendant produced to the Department of Justice, Federal Trade
 Commission, U.S. Department of Agriculture, Commodities Futures Trading Commission, U.S.
 Securities & Exchange Commission, states’ attorneys general, or other government agencies or
 regulators.


                                                  11
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 19 of 65 PageID #:289831




 the cost of, or compromise, its defense of the Action against other plaintiffs.

         11.     Qualified Settlement Fund. The Parties agree to treat the Settlement Fund as being

 at all times a Qualified Settlement Fund within the meaning of Treas. Reg. § 1.468B-1, and to

 that end, the Parties shall cooperate with each other and shall not take a position in any filing or

 before any tax authority that is inconsistent with such treatment. In addition, Interim Co-Lead

 Counsel shall timely make such elections as necessary or advisable to carry out the provisions of

 this Paragraph 13, including the relation-back election (as defined in Treas. Reg. § 1.468B-1(j))

 back to the earliest permitted date. Such elections shall be made in compliance with the

 procedures and requirements contained in such regulations. It shall be the responsibility of

 Interim Co-Lead Counsel to timely and properly prepare and deliver the necessary documentation

 for signature by all necessary parties, and thereafter to cause the appropriate filing to occur. All

 provisions of this Settlement Agreement shall be interpreted in a manner that is consistent with

 the Settlement Funds being a “Qualified Settlement Fund” within the meaning of Treas. Reg. §

 1.4688-1. Interim Co-Lead Counsel shall timely and properly file all information and other tax

 returns necessary or advisable with respect to the Settlement Fund (including without limitation

 the returns described in Treas. Reg. § 1.468B-2(k), (1)). Such returns shall reflect that all taxes

 (including any estimated taxes, interest or penalties) on the income earned by the Settlement Fund

 shall be paid out of the Settlement Fund. Pilgrim’s shall not be responsible for the filing or

 payment of any taxes or expenses connected to the Qualified Settlement Fund.

         12.     Distribution of Settlement Fund to Settlement Class. Members of the Settlement

 Class shall be entitled to look solely to the Settlement Fund for settlement and satisfaction against

 the Pilgrim’s Released Parties for the Released Claims, and shall not be entitled to any other

 payment or relief from the Pilgrim’s Released Parties. Except as provided by order of the Court,



                                                  12
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 20 of 65 PageID #:289832




 no member of the Settlement Class shall have any interest in the Settlement Fund or any portion

 thereof. DPPs, members of the Settlement Class, and their counsel will be reimbursed and

 indemnified solely out of the Settlement Fund for all expenses including, but not limited to,

 attorneys’ fees and expenses and the costs of notice of the Settlement Agreement to potential

 members of the Settlement Class. Pilgrim’s and the other Pilgrim’s Released Parties shall not be

 liable for any costs, fees, or expenses of any of DPPs’ and Interim Co-Lead Counsel’s attorneys,

 experts, advisors, or representatives, but all such costs and expenses as approved by the Court

 shall be paid out of the Settlement Fund.

        13.     Fee Awards, Costs and Expenses, and Incentive Payments to DPPs: Subject to

 Interim Co-Lead Counsel’s sole discretion as to timing, Interim Co-Lead Counsel will apply to

 the Court for a fee award, plus expenses, and costs incurred, and incentive payments to the DPPs

 to be paid from the proceeds of the Settlement Fund. Pilgrim’s shall have no responsibility,

 financial obligation, or liability for any such fees, costs, or expenses beyond the Settlement Fund.

        14.     Release. Upon Final Judgment, the Releasing Parties shall completely release,

 acquit, and forever discharge the Pilgrim’s Released Parties from any and all claims, demands,

 actions, suits, causes of action, whether class, individual, or otherwise in nature (whether or not

 any member of the Settlement Class has objected to the Settlement Agreement or makes a claim

 upon or participates in the Settlement Fund, whether directly, representatively, derivatively or in

 any other capacity) that the Releasing Parties ever had, now have, or hereafter can, shall, or may

 ever have, that exist as of the date of the order granting Preliminary Approval, on account of, or

 in any way arising out of, any and all known and unknown, foreseen and unforeseen, suspected

 or unsuspected, actual or contingent, liquidated or unliquidated claims, injuries, losses, damages,

 and the consequences thereof that have been asserted, or could have been asserted, under federal




                                                 13
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 21 of 65 PageID #:289833




 or state law in any way arising out of or relating in any way to the direct purchase of Broilers

 produced, processed or sold by Pilgrim’s or any of the Defendants or their co-conspirators, and

 purchased directly by the Releasing Parties (the “Released Claims”). Notwithstanding the above,

 “Released Claims” do not include (i) claims asserted against any Defendant or co-conspirator

 other than the Pilgrim’s Released Parties nor (ii) any claims wholly unrelated to the allegations

 in the Action that are based on breach of contract, any negligence, personal injury, bailment,

 failure to deliver lost goods, damaged or delayed goods, product defect, or securities claim. This

 reservation of claims set forth in (i) and (ii) of this paragraph does not impair or diminish the right

 of the Pilgrim’s Released Parties to assert any and all defenses to such claims. During the period

 after the expiration of the deadline for submitting an opt-out notice, as determined by the Court,

 and prior to Final Judgment, all Releasing Parties who have not submitted a valid request to be

 excluded from the Settlement Class shall be preliminarily enjoined and barred from asserting any

 Released Claims against the Pilgrim’s Released Parties. The release of the Released Claims will

 become effective as to all Releasing Parties upon Final Judgment. Upon Final Judgment, the

 Releasing Parties further agree that they will not file any other suit against the Pilgrim’s Released

 Parties arising out of or relating to the Released Claims.

        15.     Further Release. In addition to the provisions of Paragraph 14, the Releasing

 Parties hereby expressly waive and release, solely with respect to the Released Claims, upon Final

 Judgment, any and all provisions, rights, and benefits conferred by Section 1542 of the California

 Civil Code, which states:

                A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                THAT THE CREDITOR OR RELEASING PARTY DOES NOT
                KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
                THE TIME OF EXECUTING THE RELEASE AND THAT, IF
                KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY




                                                  14
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 22 of 65 PageID #:289834




                    AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
                    OR RELEASED PARTY;

 or by any law of any state or territory of the United States, or principle of common law, which is

 similar, comparable, or equivalent to Section 1542 of the California Civil Code. Each Releasing

 Party may hereafter discover facts other than or different from those which he, she, or it knows or

 believes to be true with respect to the claims which are released pursuant to the provisions of

 Paragraph 14, but each Releasing Party hereby expressly waives and fully, finally, and forever

 settles and releases, upon Final Judgment, any known or unknown, suspected or unsuspected,

 contingent or non-contingent claim that the Releasing Parties have agreed to release pursuant to

 Paragraph 14, whether or not concealed or hidden, without regard to the subsequent discovery or

 existence of such different or additional facts.

         16.        Non-Disparagement: The Parties agree they will not disparage the Action or one

 another, such as by making public statements that this lawsuit was frivolous, and instead will

 confine their public comments to essentially the following: “The parties have agreed to resolve

 this matter. Pilgrim’s has not admitted any liability concerning and continues to deny the legal

 claims alleged in Plaintiffs’ complaint, while Plaintiffs believe they would have prevailed.”

         17.        This Settlement Agreement shall not be construed as an admission of liability, or

 used as evidence of liability, for any purpose in any legal proceeding, claim, regulatory

 proceeding, or government investigation.

         18.        This Settlement Agreement constitutes a binding, enforceable agreement as to the

 terms contained herein when executed.

         19.        Settlement Reduction.

               a.      The parties have agreed in a separate Confidential Letter Agreement that

 summarizes the dollar value of each customer’s direct purchases of Broilers from the Settling



                                                    15
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 23 of 65 PageID #:289835




 Defendant during the Settlement Class Period for purposes of this Settlement Agreement. The

 Parties also identified in their Confidential Letter Agreement each person that is known to have

 (1) opted out of a prior settlement with another Defendant, or (2) filed a direct action complaint

 related to this Action (collectively “Current Opt-Out List”). The Parties will add up the total

 value of all sales by Settling Defendant to all customers on the Current Opt-Out List, divide that

 value by the total of all sales by Settling Defendant to all of its customers during the Settlement

 Class Period (the “Current Customer List”), and convert that resulting number to a percentage by

 multiplying by 100 (“Current Opt-Out Percentage”). The Current Opt-Out Percentage shall

 include the value of all sales by Settling Defendant to any person on the Current Opt-Out List

 who has an assignment(s) from any other person, including those not on the Current Opt-Out

 List.

              b.     After the deadline for filing timely exclusions from the Settlement Class has

 passed, Interim Co-Lead Counsel shall provide counsel for Settling Defendant with a list of

 persons that have timely requested exclusion from the Settlement Class (the “Actual Opt-Out

 List”). The parties will use the value of purchases from Settling Defendant for those on the Actual

 Opt-Out List contained in the Current Opt-Out List or, for customers not on the Current Opt-Out

 List, the Current Customer List. The Parties will add up the total value of all sales by Settling

 Defendant to all customers on the Actual Opt-Out List (including any assignment(s) from any

 other persons), divide that value by the total value of all sales by the Settling Defendant contained

 on the Current Customer List, and convert that resulting number to a percentage by multiplying

 by 100 (“Actual Opt-Out Percentage”).

              c.     If the Actual Opt-Out Percentage exceeds 3.0% over the Current Opt-Out

 Percentage, then the Settlement Amount shall be reduced by 85 cents for each $1 of sales




                                                  16
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 24 of 65 PageID #:289836




 excluded from the Settlement Class above the 3.0% threshold. By way of example, if the ultimate

 agreed upon Current Opt-Out Percentage is 63%, then if the Actual Opt-Out Percentage is 70%,

 the following formula would be used to reduce the Settlement Amount: 0.85 * ((Opt-Out

 Sales/Total Sales) – 0.66) (The foregoing shall be referred to as the “Settlement Reduction”).

 The Settlement Reduction in this example would be 3.4% of the Settlement Amount and the

 Settlement Amount would be reduced by $2,550,000 to $72,450,000.

         20.    Effect of Disapproval. If the Court does not certify the Settlement Class as defined

 in this Settlement Agreement, or if the Court does not approve this Settlement Agreement in all

 material respects, or if the Court does not enter Final Approval as provided for in Paragraph 7

 herein, or if any judgment approving this Settlement Agreement is materially modified or set

 aside on appeal, or if all of the conditions for Final Judgment do not occur as set forth in Paragraph

 1(h) of this Settlement Agreement, then this Settlement Agreement may be cancelled and

 terminated by Pilgrim’s or DPPs on behalf of the Settlement Class. If cancelled and terminated,

 this Settlement Agreement shall become null and void, and, with the exception of any Settlement

 Funds used for notice purposes pursuant to Paragraph 6(c), in the event the settlement is not

 preliminarily or finally approved by the Court, all other funds in the Escrow Account shall be

 returned to Pilgrim’s and the Parties’ position shall be returned to the status quo ante.

         21.    Choice of Law and Dispute Resolution. Any disputes relating to the Parties’

 agreement shall be governed by Illinois law without regard to conflicts of law provisions. Subject

 to Court approval, the United States District Court for the Northern District of Illinois shall retain

 jurisdiction over the implementation, enforcement, and performance of this Settlement

 Agreement and shall have exclusive jurisdiction over any suit, action, proceeding, or dispute

 arising out of or relating to this Settlement Agreement or the applicability of this Settlement




                                                  17
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 25 of 65 PageID #:289837




 Agreement that cannot be resolved by negotiation and agreement by DPPs and Pilgrim’s,

 including mediation with Eric Green of Resolutions LLC.

        22.     Consent to Jurisdiction. The Parties and any Releasing Parties hereby irrevocably

 submit to the exclusive jurisdiction of the Court for any suit, action, proceeding, or dispute arising

 out of or relating to this Settlement Agreement or the applicability of this Settlement Agreement.

 Without limiting the generality of the foregoing, it is hereby agreed that any dispute concerning

 the provisions of Paragraph 14 or 15, including but not limited to, any suit, action, or proceeding

 in which the provisions of Paragraph 14 or 15 are asserted as a defense in whole or in part to any

 claim or cause of action or otherwise raised as an objection, constitutes a suit, action, or

 proceeding arising out of or relating to this Settlement Agreement. In the event that the provisions

 of Paragraph 14 or 15 are asserted by any Pilgrim’s Released Party as a defense in whole or in

 part to any claim or cause of action or otherwise raised as an objection in any suit, action or

 proceeding, it is hereby agreed that such Pilgrim’s Released Party shall be entitled to a stay of

 that suit, action, or proceeding until the Court has entered a final judgment no longer subject to

 any appeal or review determining any issues relating to the defense or objection based on such

 provisions. Solely for purposes of such suit, action, or proceeding, to the fullest extent that they

 may effectively do so under applicable law, the Parties and any Releasing Parties irrevocably

 waive and agree not to assert, by way of motion, as a defense or otherwise, any claim or objection

 that they are not subject to the in personam jurisdiction of the Court. Nothing shall be construed

 as a submission to jurisdiction for any purpose other than enforcement of this Settlement

 Agreement.

        23.     Class Action Fairness Act. Within ten (10) days of filing of this Settlement

 Agreement in court with the abovementioned motion for preliminary approval, Pilgrim’s, at its




                                                  18
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 26 of 65 PageID #:289838




 sole expense, shall serve upon appropriate Federal and State officials all materials required

 pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, and shall confirm to DPPs’

 Interim Co-Lead Counsel that such notices have been served.

        24.     Costs Relating to Administration. The Pilgrim’s Released Parties shall have no

 responsibility or liability relating to the administration, investment, or distribution of the

 Settlement Funds.

        25.     Binding Effect. This Settlement Agreement constitutes a binding, enforceable

 agreement as to the terms contained herein. This Settlement Agreement shall be binding upon,

 and inure to the benefit of, the successors, assigns, and heirs of the Parties, Settlement Class

 Members, the Releasing Parties, and the Pilgrim’s Released Parties. Without limiting the

 generality of the foregoing, upon certification of the Settlement Class and Final Approval, each

 and every covenant and agreement herein by the DPPs shall be binding upon all members and

 potential members of the Settlement Class and Releasing Parties who have not validly excluded

 themselves from the Settlement Class.

        26.     Sole Remedy. This Settlement Agreement shall provide the sole and exclusive

 remedy for any and all Released Claims against any Pilgrim’s Released Party, and upon entry of

 Final Judgment, the Releasing Parties shall be forever barred from initiating, asserting,

 maintaining, or prosecuting any and all Released Claims against any Pilgrim’s Released Party.

        27.     Counsel’s Express Authority. Each counsel signing this Settlement Agreement on

 behalf of a Party or Parties has full and express authority to enter into all of the terms reflected

 herein on behalf of each and every one of the clients for which counsel is signing.




                                                 19
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 27 of 65 PageID #:289839




         28.     It is agreed that this Settlement Agreement shall be admissible in any proceeding

 for establishing the terms of the Parties’ agreement or for any other purpose with respect to

 implementing or enforcing this Settlement Agreement.

         29.     Notices. All notices under this Settlement Agreement shall be in writing. Each

 such notice shall be given either by: (a) hand delivery; (b) registered or certified mail, return

 receipt requested, postage pre-paid; or (c) Federal Express or similar overnight courier, and, in

 the case of either (a), (b) or (c) shall be addressed:

        If directed to DPPs, the Settlement Class, or any member of the Settlement Class, to:

        W. Joseph Bruckner
        Brian D. Clark
        LOCKRIDGE GRINDAL NAUEN P.L.L.P.
        100 Washington Avenue South, Suite 2200
        Minneapolis, MN 55401

        Clifford H. Pearson
        Bobby Pouya
        PEARSON, SIMON & WARSHAW, LLP
        15165 Ventura Boulevard, Suite 400
        Sherman Oaks, CA 91403

        If directed to the Pilgrim’s, to:

        Carrie C. Mahan
        Christopher J. Abbott
        WEIL GOTSHAL & MANGES LLP
        2001 M Street N.W., Ste. 600
        Washington, D.C. 20036

 or such other address as the Parties may designate, from time to time, by giving notice to all parties

 hereto in the manner described in this Paragraph.

         30.     No Admission. Whether or not Final Judgment is entered or this Settlement

 Agreement is terminated, the Parties expressly agree that this Settlement Agreement and its

 contents, and any and all statements, negotiations, documents, and discussions associated with it,




                                                   20
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 28 of 65 PageID #:289840




 are not and shall not be deemed or construed to be an admission of liability by any Party or

 Pilgrim’s Released Party.

        31.     No Third-Party Beneficiaries. Except as provided in Paragraph 38, no provision

 of this Settlement Agreement shall provide any rights to, or be enforceable by, any person or

 entity that is not a Pilgrim’s Released Party, DPP, member of the Settlement Class, or Interim

 Co-Lead Counsel.

        32.     No Party is the Drafter. None of the Parties hereto shall be considered to be the

 drafter of this Settlement Agreement or any provision hereof for the purpose of any statute, case

 law, or rule of interpretation or construction that would or might cause any provision to be

 construed against the drafter hereof.

        33.     Amendment and Waiver. This Settlement Agreement shall not be modified in any

 respect except by a writing executed by the Parties, and the waiver of any rights conferred

 hereunder shall be effective only if made by written instrument of the waiving Party. The waiver

 by any Party of any particular breach of this Settlement Agreement shall not be deemed or

 construed as a waiver of any other breach, whether prior, subsequent or contemporaneous, of this

 Settlement Agreement. This Settlement Agreement does not waive or otherwise limit the Parties’

 rights and remedies for any breach of this Settlement Agreement. Any breach of this Settlement

 Agreement may result in irreparable damage to a Party for which such Party will not have an

 adequate remedy at law. Accordingly, in addition to any other remedies and damages available,

 the Parties acknowledge and agree that the Parties may immediately seek enforcement of this

 Settlement Agreement by means of specific performance or injunction, without the requirement

 of posting a bond or other security.




                                               21
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 29 of 65 PageID #:289841




         34.    Execution in Counterparts. This Settlement Agreement may be executed in

 counterparts, each of which shall be deemed an original, but all of which together shall constitute

 a single agreement.     Facsimile or Electronic Mail signatures shall be considered as valid

 signatures as of the date hereof, although the original signature pages shall thereafter be appended

 to this Settlement Agreement and filed with the Court.

         35.    Integrated Agreement.       This Settlement Agreement (including all Exhibits)

 comprises the entire, complete, and integrated agreement between the Parties, and supersedes all

 prior and contemporaneous undertakings, communications, representations, understandings,

 negotiations, and discussions, either oral or written, between the Parties. The Parties agree that

 this Settlement Agreement may be modified only by a written instrument signed by the Parties

 and that no Party will assert any claim against another based on any alleged agreement affecting

 or relating to the terms of this Settlement Agreement not in writing and signed by the Parties.

         36.    Voluntary Settlement. The Parties agree that this Settlement Agreement was

 negotiated in good faith by the Parties, and reflects a settlement that was reached voluntarily after

 consultation with competent counsel and the participation of a neutral mediator, and no Party has

 entered this Settlement Agreement as the result of any coercion or duress.

        37.    Confidentiality. The Parties agree to continue to maintain the confidentiality of all

 settlement discussions, and materials exchanged during the settlement negotiation. However,

 Pilgrim’s and DPPs can inform other parties to this Action that they have reached a settlement

 agreement, the amount of the settlement, and the cooperation provided for in this Settlement

 Agreement. Notwithstanding anything in this paragraph:

        a.     Except as described below, the confidential side letter described in Paragraph 19 is

               to be kept confidential and not disclosed to other Parties to this Action, unless




                                                 22
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 30 of 65 PageID #:289842




               requested by the Court for in camera review in connection with approval of the

               Parties’ Settlement Agreement;

        b.     Except as described below, neither DPPs nor Interim Co-Lead Counsel shall share

               any information learned pursuant to Paragraph 10 above with other plaintiffs or

               plaintiffs’ counsel in this Action or others investigating or pursuing claims similar

               to this Action; and

        c.     Notwithstanding anything in this paragraph, the following disclosures are

               permitted: (1) in order to comply with the obligations set out in Paragraph 23 above,

               Settling Defendant may share a copy of this Settlement Agreement (and, as

               necessary, the confidential side letter described in Paragraph 19) with governmental

               authorities; (2) if necessary to comply with an investigation by any governmental

               authority investigating claims similar to this Action, either Party may share a copy

               of this Settlement Agreement (and the confidential side letter described in

               Paragraph 19) to such governmental authority; and (3) if necessary to permit this

               Settlement Agreement to be treated as a Qualified Settlement Agreement pursuant

               to Defendants’ Agreement described in Paragraph 38, Settling Defendant may

               share a copy of this Settlement Agreement (and the confidential side letter

               described in Paragraph 19) with the parties to Defendants’ Agreement.

        38.    DPPs have been provided with a copy of the agreement entered into by Defendants

 dated February 25, 2020 (hereinafter referred to as “Defendants’ Agreement”). The defined terms

 in Defendants’ Agreement shall have the same meaning when used in this Settlement Agreement.

 DPPs agree that notwithstanding anything to the contrary contained in this Settlement Agreement,

 DPPs shall reduce the dollar amount collectable from the parties to the Defendants’ Agreement




                                                23
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 31 of 65 PageID #:289843




 pursuant to any Final Judgment by a percentage equal to the Sharing Percentage of Pilgrim’s,

 calculated pursuant to Section 4 and Exhibits A and B of Defendants’ Agreement (as illustrated

 by the Appendix to Defendants’ Agreement) as if Pilgrim’s had not settled, had been found liable

 on the claim, and was a Sharing Party with respect to the Final Judgment. DPPs agree that this

 undertaking is also for the benefit of any Defendant that is a party to the Defendants’ Agreement

 and that this undertaking may be enforced by any or all of such Defendants as third party

 beneficiaries hereof. Any ambiguity in this Paragraph 38 or inconsistency between this Settlement

 Agreement and the Defendants’ Agreement shall be resolved in favor of the Defendants’

 Agreement, including, without limitation, Sections 6.D.1 and 6.D.2 thereof.          DPPs further

 represent and warrant that they have not reached any agreement to provide any portion of the

 settlement proceeds provided hereunder to any person or entity that is not explicitly identified as

 a releasor in this Settlement Agreement, except for proceeds received by DPPs’ attorneys for

 payment of attorneys’ fees.




                                                 24
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 32 of 65 PageID #:289844

 0
 0
 091a091771a51,1;:Y1+!)13.Q+")#Y1"*T"@"T'.--W1%Q1+!Q%'P!1+!)"Q1T'-W1.'+!%Q"c)T1
 Q)^Q)#)*+.+"@)#Y1)*+)Q1"*+%1+!"#17)++-)()*+16PQ))()*+1%*1+!)1T.+)1U"Q#+1.\%@)1]Q"++)*<1
          1
   1 1 1 1 1 1 1 $.+)T/111
  a<1X%#)^!1dQ'&h*)Q1NoryspS1
  dQ".*1$<12-.Qh1NoryspS1
  7"()%*16<1L%Q\)W1NoryspS1
  8;2~,0$M11M,09$6819641913<8<8<3<1
  =AA1a.#!"*P+%*16@)*')17%'+!Y17'"+)1ZZAA1
  L"**).^%-"#Y1L91iijA=1
    /11N>=ZS1CCV?>VAA1
  :/11N>=ZS1CCV?AVB=1
  ]f\Q'&h*)Q-%&h-.]<&%(1
  \T&-.Qh-%&h-.]<&%(1
  #.(%Q\)W-%&h-.]<&%(1
  1
 1                               1




 1                                         Zi1
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 33 of 65 PageID #:289845
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 34 of 65 PageID #:289846
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 35 of 65 PageID #:289847




           EXHIBIT B
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 36 of 65 PageID #:289848




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


  IN RE BROILER CHICKEN ANTITRUST                      Case No. 1:16-cv-08637
  LITIGATION

  This Document Relates To:
  DIRECT PURCHASER PLAINTIFF
  ACTION



                LONG-FORM SETTLEMENT AGREEMENT BETWEEN
             DIRECT PURCHASER CLASS PLAINTIFFS AND TYSON FOODS

        THIS SETTLEMENT AGREEMENT, (“Settlement Agreement”) is made and entered into

 as of the 23rd day of January, 2021 (“Execution Date”) by and between the Direct Purchaser

 Plaintiffs (“DPPs”), 1 through Interim Co-Lead Counsel (as hereinafter defined) for the proposed

 Settlement Class (as hereinafter defined), and Tyson Foods, Inc., Tyson Chicken, Inc., Tyson

 Breeders, Inc., Tyson Poultry, Inc. and all of their predecessors; successors; assigns; Affiliates (as

 hereinafter defined) (including without limitation any affiliates who are alleged co-conspirators);

 and any and all past, present, and future parents, owners, subsidiaries, divisions, departments

 (collectively referred to as “Settling Defendant” or “Tyson”) in the above-captioned action (the

 “Action”). DPPs, on behalf of the Settlement Class (as hereinafter defined), and Tyson are referred

 to herein collectively as the “Parties” or individually as a “Party.”

        WHEREAS, DPPs on behalf of themselves and as representatives of the putative class of

 similarly situated persons or entities allege in the Action, among other things, that Tyson



    1
      As used herein, “DPPs” means Maplevale Farms, Inc., John Gross and Company, Inc.,
 Ferraro Foods, Inc., Ferraro Foods of North Carolina, LLC, Joe Christiana Food Distributors, Inc.,
 and Cedar Farms Co., Inc.
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 37 of 65 PageID #:289849




 participated in a conspiracy — with other Defendants and alleged non-Defendant co-conspirators

 in the Action — from at least January 1, 2008 to the present to fix, raise, maintain, and stabilize

 the price of Broilers (as hereinafter defined);

        WHEREAS, Interim Co-Lead Counsel (as hereinafter defined) have been appointed by the

 Court to represent, on an interim basis, the putative class of direct purchasers of Broilers (as

 hereinafter defined);

        WHEREAS, the Parties wish to resolve all claims asserted and all claims that could have

 been asserted against Tyson in any way arising out of or relating in any way to the direct purchase

 of Broilers (as hereinafter defined) produced, processed or sold by Tyson or any of the Defendants

 or their alleged co-conspirators;

        WHEREAS, counsel for the Parties have engaged in arm’s-length negotiations, including

 mediation with a nationally recognized and highly experienced mediator, on the terms of this

 Settlement Agreement, and this Settlement Agreement embodies all of the terms and conditions of

 the Parties’ settlement;

        WHEREAS, DPPs have concluded, after preliminary investigation of the facts and after

 considering the circumstances and the applicable law, that it is in the best interests of DPPs to enter

 into this Settlement Agreement with Tyson to avoid the uncertainties of further complex litigation,

 and to obtain the benefits described herein for the Settlement Class (as hereinafter defined), and,

 further, that this Settlement Agreement is fair, reasonable, adequate, and in the best interests of

 DPPs and the Settlement Class;

        WHEREAS, DPPs and Interim Co-Lead Counsel (as hereinafter defined) believe that the

 Settlement Fund (as hereinafter defined) reflects fair, reasonable and adequate compensation for




                                                   2
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 38 of 65 PageID #:289850




 the Settlement Class (as hereinafter defined) to release, settle and discharge their claims that they

 were overcharged by the alleged anticompetitive conduct of which Tyson is accused;

        WHEREAS, Tyson, notwithstanding its belief that it has legitimate defenses to any claims

 that could be asserted by DPPs against it, enters into this Settlement Agreement to avoid the costs,

 expenses, and uncertainties of this complex litigation, and thereby put a rest to this controversy;

        WHEREAS, DPPs, notwithstanding their belief that they would ultimately prevail at trial

 and establish liability by Tyson, for the conspiracy they have alleged, enter into this Settlement

 Agreement to avoid the costs, expenses, and uncertainties of this complex litigation; and

        WHEREAS, both Parties wish to preserve all arguments, defenses and responses to all

 claims in the Action, including any arguments, defenses and responses to any proposed litigation

 class proposed by DPPs in the event this Settlement Agreement does not obtain Final Approval;

        NOW THEREFORE, in consideration of the foregoing, the terms and conditions set forth

 below, and other good and valuable consideration, it is agreed by and among the Parties that the

 claims of the DPPs be settled, compromised, and dismissed on the merits with prejudice as to

 Tyson subject to Court approval and that Tyson be forever fully discharged and released from any

 and all claims covered by this Settlement Agreement:

         1.      General Definitions. The terms below and elsewhere in this Settlement Agreement

 with initial capital letters shall have the meanings ascribed to them for purposes of this Settlement

 Agreement.

                a.      “Tyson Released Parties” means Tyson (as defined above) together with

                        any and all of Tyson’s past, current, and future, direct and indirect corporate

                        parents (including holding companies), subsidiaries, related entities,

                        Affiliates, associates, divisions, joint ventures, predecessors, successors and




                                                  3
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 39 of 65 PageID #:289851




                   each of their respective past or present, direct or indirect, officers, directors,

                   trustees, partners, managing directors, shareholders, managers, members,

                   attorneys, equity holders, agents, beneficiaries, executors, insurers,

                   advisors, assigns, heirs, legal or other representatives. Notwithstanding the

                   foregoing, “Tyson Released Parties” does not include any Defendant other

                   than Tyson named by DPPs in the Action, either explicitly or as a third-

                   party beneficiary. For the avoidance of doubt, Keystone Foods LLC;

                   Keystone Foods Corporation; Equity Group Eufaula Division, LLC; Equity

                   Group Kentucky Division LLC; and Equity Group – Georgia Division LLC

                   are “Tyson Released Parties” under this Settlement Agreement.

             b.    “Action” means the putative class action filed by DPPs in the above-

                   captioned proceeding.

             c.    “Affiliate” means with respect to any person, entity or company, an person,

                   entity, or company that, directly or indirectly, controls, is controlled by or

                   is under common control with such person, entity or company.

             d.    “Broilers” means chickens raised for meat consumption to be slaughtered

                   before the age of 13 weeks, and which may be sold in a variety of forms,

                   including fresh or frozen, raw or cooked, whole or in parts, or as a meat

                   ingredient in a value added product, but excluding chicken that is grown,

                   processed, and sold according to halal, kosher, free range, or organic

                   standards.

             e.    “Complaint” means the DPPs’ Fifth Amended and Consolidated Class

                   Action Complaint (ECF Nos. 3919 (Redacted) and 3935 (Unredacted)).




                                               4
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 40 of 65 PageID #:289852




             f.    “Court” means the United States District Court for the Northern District of

                   Illinois and the Honorable Thomas M. Durkin or his successor, or any other

                   court in which the Action is proceeding.

             g.    “Defendants” means those Defendants named in DPPs’ Fifth Amended and

                   Consolidated Class Action Complaint (ECF Nos. 3919 (Redacted) and 3935

                   (Unredacted)).

             h.    “Escrow Account” means the escrow account established with the escrow

                   agent to receive and maintain funds contributed by Tyson for the benefit of

                   the Settlement Class.

             i.    “Escrow Agreement” means that certain agreement between the escrow

                   agent that holds the Settlement Fund and DPPs (by and through Interim Co-

                   Lead Counsel) pursuant to which the Escrow Account is established and

                   funded for the benefit of the Settlement Class, as set forth in Paragraphs 8

                   and 9 below.

             j.    “Fairness Hearing” means a hearing by the Court to determine whether the

                   Settlement Agreement is fair, reasonable, and adequate, and whether it

                   should be finally approved by the Court.

             k.    “Final Approval” means an order and judgment by the Court which finally

                   approves this Settlement Agreement, including all of its material terms and

                   conditions without modification, and the settlement pursuant to Federal

                   Rule of Civil Procedure 23 and dismisses Tyson with prejudice from the

                   Action.




                                            5
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 41 of 65 PageID #:289853




             l.    “Final Judgment” means the first date upon which both of the following

                   conditions shall have been satisfied: (a) final approval of the Settlement

                   Agreement by the Court (“Final Approval”); and (b) either (1) no appeal or

                   petition to seek permission to appeal the Court’s approval of the Final

                   Judgment has been made within the time for filing or noticing any appeal

                   under the Federal Rules of Appellate Procedure, i.e., thirty days after entry

                   of the Final Judgment; or (2) if any timely appeals from the Final Approval

                   or notices of appeal from the Final Approval are filed, (i) the date of final

                   dismissal of all such appeals or the final dismissal of any proceeding on

                   certiorari or otherwise or (ii) the date the Final Judgment is finally affirmed

                   on appeal and affirmance is no longer subject to further appeal or review.

             m.    “Interim Co-Lead Counsel” means Lockridge Grindal Nauen P.L.L.P. and

                   Pearson, Simon & Warshaw, LLP as appointed by the Court on an interim

                   basis to represent the putative class of direct purchasers of Broilers.

             n.    “Preliminary Approval” means an order by the Court to preliminarily

                   approve this Settlement Agreement pursuant to Federal Rule of Civil

                   Procedure 23.

             o.    “Released Claims” shall have the meaning set forth in Paragraph 14 of this

                   Agreement.

             p.    “Releasing Party” or “Releasing Parties” shall refer individually and

                   collectively, to DPPs, the Settlement Class, and all members of the

                   Settlement Class, including the DPPs, each on behalf of themselves and

                   their respective predecessors, successors, and all of their respective past,




                                             6
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 42 of 65 PageID #:289854




                   present and future (i) direct and indirect parents, subsidiaries, associates and

                   Affiliates, (ii) agents, officials acting in their official capacities, legal

                   representatives, agencies, departments, commissions and divisions, and (iii)

                   shareholders, partners, directors, officers, owners of any kind, principals,

                   members, agents, employees, contractors, insurers, heirs, executors,

                   administrators, devisees, representatives; the assigns of all such persons or

                   entities, as well as any person or entity acting on behalf of or through any

                   of them in any capacity whatsoever, jointly and severally; and also means,

                   to the full extent of the power of the signatories hereto to release past,

                   present and future claims, persons or entities acting in a private attorney

                   general, qui tam, taxpayer or any other capacity, whether or not any of them

                   participate in this Settlement Agreement.

             q.    “Settlement Administrator” means the firm retained to disseminate the

                   Settlement Class Notice and to administer the payment of Settlement Funds

                   to the Settlement Class, subject to approval of the Court.

             r.    “Settlement Class” means the class defined in Paragraph 5 below excluding

                   all persons who file a valid request for exclusion from the Settlement

                   Agreement.

             s.    “Settlement Class Notice” means any notice sent to the Settlement Class

                   pursuant to Preliminary Approval or otherwise approved by the Court

                   pursuant to Federal Rule of Civil Procedure 23.

             t.    “Settlement Class Period” means January 1, 2008 until December 20, 2019.




                                              7
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 43 of 65 PageID #:289855




               u.      “Settlement Fund” means $80,000,000 (eighty-million U.S. dollars), the

                       amount Tyson shall pay or cause to be paid into an interest-bearing Escrow

                       Account maintained by an escrow agent on behalf of the Settlement Class,

                       pursuant to Paragraphs 8 and 9 below, as well as any interest accruing

                       within such interest-bearing Escrow Account.

        2.      The Parties’ Efforts to Effectuate this Settlement Agreement. The Parties will

 cooperate in good faith and use their best efforts to seek the Court’s Preliminary Approval and

 Final Approval of the Settlement Agreement.

        3.      Litigation Standstill. DPPs shall cease all litigation activities against Tyson in the

 Action except to the extent expressly authorized in this Settlement Agreement. Tyson and its

 counsel shall cease all litigation activities against DPPs in the Action, except in connection with

 defending the depositions provided for in Paragraph 10(d) below. None of the foregoing

 provisions shall be construed to prohibit DPPs from seeking appropriate discovery from non-

 settling Defendants or co-conspirators or any other person other than Settling Defendant.

        4.      Motion for Preliminary Approval. No later than fourteen (14) days after the

 Execution Date, DPPs will move the Court for Preliminary Approval of this Settlement

 Agreement. A reasonable time in advance of submission to the Court, the papers in support of

 the motion for Preliminary Approval shall be provided by Interim Co-Lead Counsel to Tyson for

 its review. To the extent that Tyson objects to any aspect of the motion, it shall communicate

 such objection to Interim Co-Lead Counsel and the Parties shall meet and confer to resolve any

 such objection. The Parties shall take all reasonable actions as may be necessary to obtain

 Preliminary Approval and certification of the Settlement Class for purposes of effectuating this

 Settlement Agreement.




                                                 8
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 44 of 65 PageID #:289856




        5.     Certification of a Settlement Class. As part of the motion for Preliminary Approval

 of this Settlement Agreement, DPPs shall seek, and Tyson shall take no position with respect to,

 appointment of Interim Co-Lead Counsel as Settlement Class Counsel for purposes of this

 Settlement Agreement and certification in the Action of the following Settlement Class for

 settlement purposes only:

               All persons who purchased Broilers directly from any of the Defendants or
               any co-conspirator identified in this action, or their respective subsidiaries
               or affiliates for use or delivery in the United States from at least as early as
               January 1, 2008 until December 20, 2019. Specifically excluded from the
               Settlement Class are the Defendants; the officers, directors or employees of
               any Defendant; any entity in which any Defendant has a controlling interest;
               and any affiliate, legal representative, heir or assign of any Defendant. Also
               excluded from this Settlement Class are any federal, state, or local
               governmental entities, any judicial officer presiding over this action and the
               members of his/her immediate family and judicial staff, and any juror
               assigned to this action.


        6.     Settlement Class Notices. After Preliminary Approval, and subject to approval by

 the Court of the means for dissemination:

               a.      Individual notice of this settlement shall be mailed, emailed, or otherwise

                       sent by the Settlement Administrator, at the direction of Interim Co-Lead

                       Counsel, to potential members of the Settlement Class, in conformance with

                       a notice plan to be approved by the Court.

               b.      Neither the Settlement Class, Interim Co-Lead Counsel, nor Tyson shall

                       have any responsibility, financial obligation, or liability for any fees, costs,

                       or expenses related to providing notice to the Settlement Class or obtaining

                       approval of the settlement or administering the settlement. Such fees, costs,

                       or expenses shall be paid solely from the Settlement Fund, subject to any

                       necessary Court approval.



                                                  9
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 45 of 65 PageID #:289857




               c.     Tyson shall not object to Interim Co-Lead Counsel withdrawing from the

                      Settlement Fund, subject to any necessary Court approval, up to $250,000

                      to pay the costs for notice and for Preliminary Approval and Final Approval

                      of this Settlement Agreement.

               d.     Interim Co-Lead Counsel shall use best efforts to send out notice to the

                      Settlement Class within 21 days of Preliminary Approval. Any costs of

                      notice that Interim Co-Lead Counsel are permitted to withdraw from the

                      Settlement Fund up to $250,000, either pursuant to the Parties’ Settlement

                      Agreement or order of the Court, shall be nonrefundable if, for any reason,

                      the Settlement Agreement is terminated according to its terms or Final

                      Approval is not obtained.

        7.      Motion for Final Approval and Entry of Final Judgment. If the Court grants

 Preliminary Approval and preliminarily certifies the Settlement Class, then DPPs, through Interim

 Co-Lead Counsel — in accordance with the schedule set forth in the Court’s Preliminary

 Approval — shall submit to the Court a separate motion for Final Approval of this Settlement

 Agreement by the Court. A reasonable time in advance of submission to the Court, the papers in

 support of the motion for Final Approval shall be provided by Interim Co-Lead Counsel to Tyson

 for its review. To the extent that Tyson objects to any aspect of the motion, it shall communicate

 such objection to Interim Co-Lead Counsel and the Parties shall meet and confer to resolve any

 such objection. The motion for Final Approval shall seek entry of an order and Final Judgment:

               a.     Finally approving the Settlement Agreement as being a fair, reasonable, and

                      adequate settlement for the Settlement Class within the meaning of Federal

                      Rules of Civil Procedure 23, and directing the implementation,




                                                10
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 46 of 65 PageID #:289858




                       performance, and consummation of the Settlement Agreement and its

                       material terms and conditions, without material modification of those terms

                       and conditions;

                b.     Determining that the Settlement Class Notice constituted the best notice

                       practicable under the circumstances of this Settlement Agreement and the

                       Fairness Hearing, and constituted due and sufficient notice for all other

                       purposes to all Persons entitled to receive notice;

                c.     Dismissing the Action with prejudice as to Tyson in all class action

                       complaints asserted by DPPs without further costs or fees;

                d.     Discharging and releasing Tyson Released Parties from all Released

                       Claims;

                e.     Enjoining DPPs from suing, directly or indirectly, any of the Tyson

                       Released Parties for any of the Released Claims;

                f.     Confirming that Tyson has provided the appropriate notice pursuant to the

                       Class Action Fairness Act, 28 U.S.C. § 1711 et seq. (“CAFA”);

                g.     Reserving continuing and exclusive jurisdiction over the Settlement

                       Agreement for all purposes; and

                h.     Determining under Fed. R. Civ. P. 54(b) that there is no just reason for delay

                       and directing that the judgment of dismissal as to Tyson shall be final and

                       appealable and entered forthwith.

        The Parties shall use all best efforts to obtain Final Approval of the Settlement Agreement

 without modification to any of its material terms and conditions.




                                                 11
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 47 of 65 PageID #:289859




         8.      Escrow Account. The Escrow Account shall be administered by Interim Co-Lead

 Counsel for the DPPs and Settlement Class under the Court’s continuing supervision and control

 pursuant to the Escrow Agreement.

        9.      Settlement Consideration. In consideration for the release of Released Claims, the

 dismissal of the Action, and the other material terms and conditions herein, within fourteen (14)

 days of the Court’s grant of Preliminary Approval or after Interim Co-Lead Counsel have provided

 wire instructions to Tyson, whichever occurs later, Tyson shall pay or cause to be paid the

 Settlement Fund of $80,000,000 (eighty-million U.S. dollars) into the Escrow Account.

        10.     Cooperation. Cooperation by Tyson is a material term of the Settlement Agreement

 and shall include the following categories of cooperation. All cooperation under the Settlement

 Agreement is subject to approval (as needed) by the U.S. Department of Justice.

                a.      To the extent Tyson were to be afforded leniency or conditional leniency

 with respect to Broilers pursuant to the U.S. Department of Justice’s corporate leniency program,

 or any similar program, Tyson shall cooperate with the DPPs in a manner that is consistent with

 the provisions of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004

 (“ACPERA”), in addition to any and all cooperation obligations in the Settlement Agreement.

                b.      By January 31, 2021, or such other time as the Parties may agree, Settling

 Defendant’s counsel shall meet with DPPs for seven (7) hours, and more if agreed by Tyson and

 DPPs, at an agreed upon location or virtually if in-person attendance is not possible and provide

 at that meeting a reasonably detailed description of the principal facts known to Settling Defendant

 that are relevant to the alleged conduct at issue in the Action, including facts previously provided

 to the Department of Justice’s Antitrust Division or any other U.S. government investigative

 authority in response to subpoenas or otherwise relating to bid-rigging or price fixing involving



                                                  12
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 48 of 65 PageID #:289860




 Broilers.

                 c.      Tyson will use its best efforts to produce up to 3 then-current Tyson

 employees as witnesses live at any trial of the DPPs’ claims in the Action.

                 d.      Tyson shall not oppose or object to the depositions of six individuals,

 agreed to by the Parties prior to execution of this Agreement.

                 e.      To the extent that Tyson responds to discovery, produces documents, or

 provides proffers or other cooperation to other plaintiffs in the In re: Broilers Antitrust Litigation

 it will serve or otherwise provide DPPs a copy of such materials as soon as reasonably practicable

 after production to any other plaintiff. 2

                 f.      Tyson agrees to use reasonable efforts to respond to a reasonable number

 of DPPs’ questions regarding structured data and otherwise assist DPPs to understand structured

 data produced by Tyson.

                 g.      Tyson agrees to use reasonable efforts to authenticate documents and/or

 things produced in the Action where the facts indicate that the documents and/or things at issue

 are authentic, whether by declarations, affidavits, depositions, hearings and/or trials as may be

 necessary for the Action.

                 h.      Beyond the information to be produced by Tyson in discovery in the above

 captioned litigation and in the Settlement Agreement, Tyson will consider reasonable requests




     2
      This information shall include but is not limited to documents relating to competition in the
 Broilers industry that Defendant produces to the Department of Justice, Federal Trade
 Commission, U.S. Department of Agriculture, Commodity Futures Trading Commission, U.S.
 Securities & Exchange Commission, states’ attorneys general, or other government agencies or
 regulators.


                                                   13
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 49 of 65 PageID #:289861




 for additional relevant information about the DPPs’ claims in the Action from Interim Co-Lead

 Counsel, taking into account the information it has or will produce in discovery, and whether

 providing the requested information will be burdensome, or will otherwise increase the cost of,

 or compromise, its defense of the Action against other plaintiffs.

         11.     Qualified Settlement Fund. The Parties agree to treat the Settlement Fund as being

 at all times a Qualified Settlement Fund within the meaning of Treas. Reg. § 1.468B-1, and to

 that end, the Parties shall cooperate with each other and shall not take a position in any filing or

 before any tax authority that is inconsistent with such treatment. In addition, Interim Co-Lead

 Counsel shall timely make such elections as necessary or advisable to carry out the provisions of

 this Paragraph 11, including the relation-back election (as defined in Treas. Reg. § 1.468B-1(j))

 back to the earliest permitted date. Such elections shall be made in compliance with the

 procedures and requirements contained in such regulations. It shall be the responsibility of

 Interim Co-Lead Counsel to timely and properly prepare and deliver the necessary documentation

 for signature by all necessary parties, and thereafter to cause the appropriate filing to occur. All

 provisions of this Settlement Agreement shall be interpreted in a manner that is consistent with

 the Settlement Funds being a “Qualified Settlement Fund” within the meaning of Treas. Reg. §

 1.4688-1. Interim Co-Lead Counsel shall timely and properly file all information and other tax

 returns necessary or advisable with respect to the Settlement Fund (including without limitation

 the returns described in Treas. Reg. § 1.468B-2(k), (1)). Such returns shall reflect that all taxes

 (including any estimated taxes, interest or penalties) on the income earned by the Settlement Fund

 shall be paid out of the Settlement Fund. Tyson shall not be responsible for the filing or payment

 of any taxes or expenses connected to the Qualified Settlement Fund.




                                                 14
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 50 of 65 PageID #:289862




        12.     Distribution of Settlement Fund to Settlement Class. Members of the Settlement

 Class shall be entitled to look solely to the Settlement Fund for settlement and satisfaction of the

 Agreement or in connection with any of the Released Claims against the Tyson Released Parties,

 and shall not be entitled to any other payment or relief from the Tyson Released Parties. Except

 as provided by order of the Court, no member of the Settlement Class shall have any interest in

 the Settlement Fund or any portion thereof. DPPs, members of the Settlement Class, and their

 counsel will be reimbursed solely out of the Settlement Fund for all expenses including, but not

 limited to, attorneys’ fees and expenses and the costs of notice of the Settlement Agreement to

 potential members of the Settlement Class. Tyson and the other Tyson Released Parties shall not

 be liable for any costs, fees, or expenses of any of DPPs’ and Interim Co-Lead Counsel’s

 attorneys, experts, advisors, or representatives, but all such costs and expenses as approved by

 the Court shall be paid out of the Settlement Fund.

        13.     Fee Awards, Costs and Expenses, and Incentive Payments to DPPs. Subject to

 Interim Co-Lead Counsel’s sole discretion as to timing, Interim Co-Lead Counsel will apply to

 the Court for a fee award, plus expenses, and costs incurred, and incentive payments to the DPPs

 to be paid from the proceeds of the Settlement Fund. Tyson shall have no responsibility, financial

 obligation, or liability for any such fees, costs, or expenses beyond the Settlement Fund.

        14.     Release. Upon Final Judgment, the Releasing Parties shall be deemed to have, and

 by operation of law and of the judgement shall have fully, finally and forever completely

 compromised, settled, released, acquitted, resolved, relinquished, waived, and discharged the

 Tyson Released Parties from any and all claims, demands, actions, suits, causes of action, whether

 class, individual, or otherwise in nature (whether or not any member of the Settlement Class has

 objected to the Settlement Agreement or makes a claim upon or participates in the Settlement




                                                 15
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 51 of 65 PageID #:289863




 Fund, whether directly, representatively, derivatively or in any other capacity) that the Releasing

 Parties ever had, now have, or hereafter can, shall, or may ever have, on account of, or in any way

 arising out of, any and all known and unknown, foreseen and unforeseen, suspected or

 unsuspected, actual or contingent, liquidated or unliquidated claims, causes of action, injuries,

 losses, or damages arising from or in connection with any act or omission through the date of

 Preliminary Approval relating to or referred to in the Action or arising from the factual predicate

 of the Action (the “Released Claims”). Notwithstanding the above, “Released Claims” do not

 include (i) claims asserted against any Defendant or co-conspirator other than the Tyson Released

 Parties nor (ii) any claims wholly unrelated to the allegations in the Action that are based on

 breach of contract, any negligence, personal injury, bailment, failure to deliver lost goods,

 damaged or delayed goods, product defect, or securities claim, breach of warranty, or product

 defect. This reservation of claims set forth in (i) and (ii) of this paragraph does not impair or

 diminish the right of the Tyson Released Parties to assert any and all arguments and defenses to

 such claims, and the Parties agree that all such arguments and defenses are preserved. During the

 period after the expiration of the deadline for submitting an opt-out notice, as determined by the

 Court, and prior to Final Judgment, all Releasing Parties who have not submitted a valid request

 to be excluded from the Settlement Class shall be preliminarily enjoined and barred from asserting

 any and all Released Claims against any and all of the Tyson Released Parties. The release of the

 Released Claims will become effective as to all Releasing Parties upon Final Judgment. Upon

 Final Judgment, the Releasing Parties further agree that they will not file any other suit against

 the Tyson Released Parties arising out of or relating to the Released Claims.

        15.     Further Release. In addition to the provisions of Paragraph 14, the Releasing

 Parties hereby expressly waive and release, solely with respect to the Released Claims, upon Final




                                                16
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 52 of 65 PageID #:289864




 Judgment, any and all provisions, rights, and benefits conferred by Section 1542 of the California

 Civil Code, which states:

                 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                 THAT THE CREDITOR OR RELEASING PARTY DOES NOT
                 KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
                 THE TIME OF EXECUTING THE RELEASE AND THAT, IF
                 KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
                 AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
                 OR RELEASED PARTY;

 or by any law of any state or territory of the United States, or principle of common law, which is

 similar, comparable, or equivalent to Section 1542 of the California Civil Code, including without

 limitation 20-7-11 of the South Dakota Codified Laws (providing “A GENERAL RELEASE

 DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR

 SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,

 WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT

 WITH THE DEBTOR”). Each Releasing Party may hereafter discover facts other than or different

 from those which he, she, or it knows or believes to be true with respect to the claims which are

 released pursuant to the provisions of Paragraph 14, but each Releasing Party hereby expressly

 waives and fully, finally, and forever settles and releases, upon Final Judgment, any known or

 unknown, suspected or unsuspected, contingent or non-contingent claim that the Releasing Parties

 have agreed to release pursuant to Paragraph 14, whether or not concealed or hidden, without

 regard to the subsequent discovery or existence of such different or additional facts. The foregoing

 release of unknown, unanticipated, unsuspected, unforeseen, and unaccrued losses or claims is

 contractual, and not a mere recital.

        16.     Covenant Not to Sue. DPPs and each Settlement Class Member covenant not to

 sue, directly or indirectly, any of the Tyson Released Parties for any transaction, event,




                                                 17
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 53 of 65 PageID #:289865




 circumstance, action, failure to act, or occurrence of any sort or type arising out of the Released

 Claims, including, without limitation, seeking to recover damages relating to any of the Released

 Claims. This Paragraph shall not apply to any action to enforce this Settlement Agreement.

        17.     Full Release. The Parties expressly agree that they intend for Paragraphs 14-16 to

 be interpreted as broadly as possible and to the fullest extent permitted by law.

         18.     Non-Disparagement. The Parties agree they will not disparage one another or their

 respective claims or defenses, such as by making public statements that disparage either of the

 Parties or their conduct in connection with the Action, and instead will confine their public

 comments to essentially the following: “The parties have agreed to resolve this matter. Tyson

 has not admitted any liability and continues to deny the allegations in Plaintiffs’ complaint, while

 Plaintiffs believe they would have prevailed.”

         19.     This Settlement Agreement shall not be construed as an admission of liability, or

 used as evidence of liability, for any purpose in any legal proceeding, claim, regulatory

 proceeding, or government investigation.

         20.     This Settlement Agreement constitutes a binding, enforceable agreement as to the

 terms contained herein when executed.

         21.     Settlement Reduction.

                a.      In connection with this long-form Settlement Agreement, the Parties will

 enter into a separate Confidential Letter Agreement that summarizes the dollar value of each

 customer’s direct purchases of Broilers from the Settling Defendant during the Settlement Class

 Period for purposes of this Settlement Agreement.         The Parties will also identify in their

 Confidential Letter Agreement each person that is known to have (1) opted out of a prior settlement

 with another Defendant, or (2) filed a direct action complaint related to this Action (collectively




                                                  18
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 54 of 65 PageID #:289866




 “Current Opt-Out List”). The Parties will add up the total value of all sales by Settling Defendant

 to all customers on the Current Opt-Out List, divide that value by the total of all sales by Settling

 Defendant to all of its customers during the Settlement Class Period (the “Current Customer List”),

 and convert that resulting number to a percentage by multiplying by 100 (“Current Opt-Out

 Percentage”). The Current Opt-Out Percentage shall include the value of all sales by Settling

 Defendant to any person on the Current Opt-Out List who has an assignment(s) from any other

 person, including those not on the Current Opt-Out List.

                b.      After the deadline for filing timely exclusions from the Settlement Class has

 passed, Interim Co-Lead Counsel shall provide counsel for Settling Defendant with a list of

 persons that have timely requested exclusion from the Settlement Class (the “Actual Opt-Out

 List”). The Parties will use the value of purchases from Settling Defendant for those on the Actual

 Opt-Out List contained in the Current Opt-Out List or, for customers not on the Current Opt-Out

 List, the Current Customer List. The Parties will add up the total value of all sales by Settling

 Defendant to all customers on the Actual Opt-Out List (including any assignment(s) from any

 other persons), divide that value by the total value of all sales by the Settling Defendant contained

 on the Current Customer List, and convert that resulting number to a percentage by multiplying by

 100 (“Actual Opt-Out Percentage”).

                c.      If the Actual Opt-Out Percentage exceeds 7.5% of the Current Opt-Out

 Percentage, then the Settlement Fund shall be reduced (and returned to Tyson) by 55 cents for each

 $1 of sales excluded from the Settlement Class above the 7.5% threshold. By way of example, if

 the ultimate agreed upon Current Opt-Out Percentage is 62.5%, the addition of the 7.5% excess

 buffer yields a 70% threshold above which a reduction would occur. If the Actual Opt-Out

 Percentage is 75%, then the following formula would be used to reduce the Settlement Fund (which




                                                  19
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 55 of 65 PageID #:289867




 reduction would be returned to Tyson): 0.55 * ((Opt-Out Sales/Total Sales) – 0.7) (The foregoing

 shall be referred to as the “Settlement Reduction”). The Settlement Reduction in this example

 would be 2.75% of the Settlement Fund and the Settlement Fund would be reduced by $2,200,000

 to $77,800,000 and $2,200,000 would be returned to Tyson.

        22.     Effect of Disapproval. If the Court does not certify the Settlement Class as defined

 in this Settlement Agreement, or if the Court does not approve this Settlement Agreement in all

 material respects, or if the Court does not enter Final Approval as provided for in Paragraph 7

 herein, or if any judgment approving this Settlement Agreement is materially modified or set aside

 on appeal, or if all of the conditions for Final Judgment do not occur as set forth in Paragraph 1 of

 this Settlement Agreement, then this Settlement Agreement may be rescinded, cancelled or

 terminated by Tyson or DPPs on behalf of the Settlement Class. If rescinded, cancelled or

 terminated, this Settlement Agreement shall become null and void, and, with the exception of any

 Settlement Funds used for notice purposes pursuant to Paragraph 6(c), in the event the settlement

 is not preliminarily or finally approved by the Court, all other funds in the Escrow Account shall

 be returned to Tyson and the Parties’ position shall be returned to the status quo ante. In no way

 shall DPPs have the right to rescind, cancel or terminate this Settlement Agreement if the Court

 fails or refuses to grant any requested attorneys’ fees, any costs, or any awards to DPPs.

         23.     Choice of Law and Dispute Resolution. Any disputes relating to this Settlement

 Agreement or the Confidential Letter Agreement shall be governed by Illinois law without regard

 to conflicts of law provisions, and any and all disputes regarding this Settlement Agreement or

 the Confidential Letter Agreement will be mediated in good faith with Judge Daniel Weinstein

 (ret.) before any suit, action, proceeding or dispute may be filed in the Court pursuant to Paragraph

 24 below.




                                                  20
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 56 of 65 PageID #:289868




        24.     Consent to Jurisdiction. The Parties and any Releasing Parties hereby irrevocably

 submit to the exclusive jurisdiction of the Court for any suit, action, proceeding, or dispute arising

 out of or relating to this Settlement Agreement or the Confidential Letter Agreement, or the

 applicability of this Settlement Agreement or the Confidential Letter Agreement. Without

 limiting the generality of the foregoing, it is hereby agreed that any dispute concerning the

 provisions of Paragraphs 14-16, including but not limited to, any suit, action, or proceeding in

 which the provisions of Paragraphs 14-16 are asserted as a defense in whole or in part to any

 claim or cause of action or otherwise raised as an objection, constitutes a suit, action, or

 proceeding arising out of or relating to this Settlement Agreement. In the event that the provisions

 of Paragraphs 14-16 are asserted by any Tyson Released Party as a defense in whole or in part to

 any claim or cause of action or otherwise raised as an objection in any suit, action or proceeding,

 it is hereby agreed that such Tyson Released Party shall be entitled to a stay of that suit, action,

 or proceeding until the mediation required by Paragraph 23 is complete and, if the matter is not

 resolved by mediation, the Court has entered a final judgment no longer subject to any appeal or

 review determining any issues relating to the defense or objection based on such provisions.

 Solely for purposes of such suit, action, or proceeding, to the fullest extent that they may

 effectively do so under applicable law, the Parties and any Releasing Parties irrevocably waive

 and agree not to assert, by way of motion, as a defense or otherwise, any claim or objection that

 they are not subject to the in personam jurisdiction of the Court. Nothing shall be construed as a

 submission to jurisdiction for any purpose other than enforcement of this Settlement Agreement

 and the Confidential Letter Agreement.

        25.     Class Action Fairness Act. Within ten (10) days of filing of this Settlement

 Agreement in Court with the above-mentioned motion for Preliminary Approval, Tyson, at its




                                                  21
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 57 of 65 PageID #:289869




 sole expense, shall serve upon appropriate Federal and State officials all materials required

 pursuant to CAFA, and shall confirm to DPPs’ Interim Co-Lead Counsel that such notices have

 been served.

        26.     Costs Relating to Administration. The Tyson Released Parties shall have no

 responsibility or liability relating to the administration, investment, or distribution of the

 Settlement Funds.

        27.     Binding Effect. This Settlement Agreement constitutes a binding, enforceable

 agreement as to the terms contained herein. This Settlement Agreement shall be binding upon,

 and inure to the benefit of, the successors, assigns, and heirs of the Parties, Settlement Class

 Members, the Releasing Parties, and the Tyson Released Parties. Without limiting the generality

 of the foregoing, upon certification of the Settlement Class and Final Approval, each and every

 covenant and agreement herein by the DPPs shall be binding upon all members and potential

 members of the Settlement Class and Releasing Parties who have not validly excluded themselves

 from the Settlement Class.

        28.     Sole Remedy. This Settlement Agreement shall provide the sole and exclusive

 remedy for any and all Released Claims against any Tyson Released Party, and upon entry of

 Final Judgment, the Releasing Parties shall be forever barred from initiating, asserting,

 maintaining, or prosecuting any and all Released Claims against any Tyson Released Party.

        29.     Counsel’s Express Authority. Each counsel signing this Settlement Agreement on

 behalf of a Party or Parties has full and express authority to enter into all of the terms reflected

 herein on behalf of each and every one of the clients for which counsel is signing.




                                                 22
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 58 of 65 PageID #:289870




         30.     It is agreed that this Settlement Agreement shall be admissible in any proceeding

 for establishing the terms of the Parties’ agreement or for any other purpose with respect to

 implementing or enforcing this Settlement Agreement.

         31.     Notices. All notices under this Settlement Agreement shall be in writing. Each

 such notice shall be given either by: (a) hand delivery; (b) registered or certified mail, return

 receipt requested, postage pre-paid; or (c) Federal Express or similar overnight courier, and, in

 the case of either (a), (b) or (c) shall be addressed:

        If directed to DPPs, the Settlement Class, or any member of the Settlement Class, to:

        W. Joseph Bruckner
        Brian D. Clark
        LOCKRIDGE GRINDAL NAUEN P.L.L.P.
        100 Washington Avenue South, Suite 2200
        Minneapolis, MN 55401
        wjbruckner@locklaw.com
        bdclark@locklaw.com


        Clifford H. Pearson
        Bobby Pouya
        PEARSON, SIMON & WARSHAW, LLP
        15165 Ventura Boulevard, Suite 400
        Sherman Oaks, CA 91403
        cpearson@pswlaw.com
        bpouya@pswlaw.com

        If directed to the Tyson, to:

        Rachel J. Adcox
        AXINN, VELTROP & HARKRIDER LLP
        950 F Street NW, Suite 700
        Washington, DC 20004
        radcox@axinn.com


        -and-

        Eli J. Glasser
        Executive Counsel, Antitrust and Global Competition



                                                   23
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 59 of 65 PageID #:289871




        Tyson Foods, Inc.
        2200 Don Tyson Parkway
        Springdale, AR 72762
        Eli.Glasser@Tyson.com

 or such other address as the Parties may designate, from time to time, by giving notice to all

 Parties hereto in the manner described in this Paragraph. The Parties shall also provide courtesy

 copies of all notices by electronic mail.

         32.     No Admission. Whether or not Preliminary Approval is granted, Final Judgment

 is entered or this Settlement Agreement is terminated, the Parties expressly agree that this

 Settlement Agreement and its contents, and any and all statements, negotiations, documents, and

 discussions associated with it, are not and shall not be deemed or construed to be an admission of

 liability by any Party or Tyson Released Party.

         33.     No Unstated Third-Party Beneficiaries. Except as is provided in Paragraph 40

 below, no provision of this Agreement shall provide any rights to, or be enforceable by, any

 person or entity that is not a Tyson Released Party, DPP, member of the Settlement Class, or

 Interim Co-Lead Counsel.

         34.     No Party is the Drafter. None of the Parties hereto shall be considered to be the

 drafter of this Settlement Agreement or any provision hereof for the purpose of any statute, case

 law, or rule of interpretation or construction that would or might cause any provision to be

 construed against the drafter hereof.

         35.     Amendment and Waiver. This Settlement Agreement shall not be modified in any

 respect except by a writing executed by the Parties, and the waiver of any rights conferred

 hereunder shall be effective only if made by written instrument of the waiving Party. The waiver

 by any Party of any particular breach of this Agreement shall not be deemed or construed as a

 waiver of any other breach, whether prior, subsequent or contemporaneous, of this Agreement.



                                                 24
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 60 of 65 PageID #:289872




 This Agreement does not waive or otherwise limit the Parties’ rights and remedies for any breach

 of this Agreement. Any breach of this Agreement may result in irreparable damage to a Party for

 which such Party will not have an adequate remedy at law. Accordingly, in addition to any other

 remedies and damages available, the Parties acknowledge and agree that the Parties may

 immediately seek enforcement of this Settlement Agreement by means of specific performance

 or injunction, without the requirement of posting a bond or other security.

        36.     Execution in Counterparts. This Settlement Agreement may be executed in

 counterparts, each of which shall be deemed an original, but all of which together shall constitute

 a single agreement.     Facsimile or Electronic Mail signatures shall be considered as valid

 signatures as of the date hereof, although the original signature pages shall thereafter be appended

 to this Settlement Agreement and filed with the Court.

        37.     Integrated Agreement.        This Settlement Agreement comprises the entire,

 complete, and integrated agreement between the Parties, and supersedes all prior and

 contemporaneous undertakings, communications, representations, understandings, negotiations,

 and discussions, either oral or written, between the Parties. The Parties agree that this Settlement

 Agreement may be modified only by a written instrument signed by the Parties and that no Party

 will assert any claim against another based on any alleged agreement affecting or relating to the

 terms of this Settlement Agreement not in writing and signed by the Parties.

        38.     Voluntary Settlement. The Parties agree that this Settlement Agreement was

 negotiated in good faith by the Parties, and reflects a settlement that was reached voluntarily after

 consultation with competent counsel and the participation of a neutral mediator, and no Party has

 entered this Settlement Agreement as the result of any coercion or duress.




                                                 25
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 61 of 65 PageID #:289873




        39.     Confidentiality. The Parties agree to continue to maintain the confidentiality of all

 settlement discussions and materials exchanged during the settlement negotiation. However,

 Tyson and DPPs can inform other parties to this Action that they have reached a settlement

 agreement, the amount of the settlement, and the cooperation provided for in this Settlement

 Agreement. Notwithstanding anything in this Paragraph, the Confidential Letter Agreement

 described in Paragraph 21 is to be kept confidential and not disclosed to other Parties to this Action,

 unless requested by the Court for in camera review in connection with approval of the Parties’

 Settlement Agreement.

        40.     Final Judgment as to other Defendants. DPPs have been provided with a copy of

 the agreement entered into by certain Defendants dated February 25, 2020 (hereinafter referred to

 as “Defendants’ Agreement”). The defined terms in Defendants’ Agreement shall have the same

 meaning when used in this Settlement Agreement. DPPs agree that notwithstanding anything to

 the contrary contained in this Settlement Agreement, DPPs shall reduce the dollar amount

 collectable from the parties to the Defendants’ Agreement pursuant to any Final Judgment by a

 percentage equal to the Sharing Percentage of Tyson, calculated pursuant to Section 4 and Exhibits

 A and B of Defendants’ Agreement (as illustrated by the Appendix to Defendants’ Agreement) as

 if Tyson had not settled, had been found liable on the claim, and was a Sharing Party with respect

 to the Final Judgment. DPPs agree that this undertaking is also for the benefit of any Defendant

 that is a party to the Defendants’ Agreement and that this undertaking may be enforced by any or

 all of such Defendants as third party beneficiaries hereof. Any ambiguity in this Paragraph 40 or

 inconsistency between this Settlement Agreement and the Defendants’ Agreement shall be

 resolved in favor of the Defendants’ Agreement, including, without limitation, Sections 6.D.1 and

 6.D.2 thereof. DPPs further represent and warrant that they have not reached any agreement to




                                                   26
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 62 of 65 PageID #:289874




 provide any portion of the settlement proceeds provided hereunder to any person or entity that is

 not explicitly identified as a releasor in this Settlement Agreement, except for proceeds received

 by DPPs’ attorneys for payment of attorneys’ fees. DPPs shall use their best efforts to ensure that

 the Settlement Agreement constitutes a Qualified Settlement under Defendants’ Agreement and to

 effectuate the intent of the parties to the Defendants’ Agreement to treat the Settlement Agreement

 as a Qualified Settlement, including (as may be necessary) to make any amendments to the

 Settlement Agreement to reflect the intent to treat the Settlement Agreement as a Qualified

 Settlement.

           41.   Irrespective of any term in this Agreement, it is expressly agreed that nothing in

 this Agreement prohibits DPPs and DPP counsel in ongoing litigation of the Action from

 establishing a conspiracy under the Sherman Act, including discovering and introducing evidence

 of Settling Defendant as a co-conspirator in the Action or from effecting the cooperation provisions

 herein.

           42.   Irrespective of any term in this Agreement, the Parties agree that (1) DPPs and DPP

 counsel will not share any material learned pursuant to Paragraph 10 of this Agreement with any

 other plaintiff or plaintiff group in related actions (unless authorized by Tyson), (2) nothing in this

 Agreement otherwise prevents DPPs from continuing to jointly prosecute this case and utilizing

 any work product developed in this matter and (3) nothing in this Agreement prevents Tyson from

 defending itself against claims brought by other plaintiffs or claimants in the Action.




                                                   27
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 63 of 65 PageID #:289875
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 64 of 65 PageID #:289876
Case: 1:16-cv-08637 Document #: 4259-1 Filed: 02/02/21 Page 65 of 65 PageID #:289877




  ____________________________________        Dated: January 23, 2021
  Rachel J. Adcox (#1001488)
  Daniel K. Oakes (Pro Hac Vice)
  Kenina J. Lee (Pro Hac Vice)
  AXINN, VELTROP & HARKRIDER LLP
  950 F Street NW, Suite 700
  Washington, DC 20004
  Telephone: (202) 912-4700
  Facsimile: (202) 912-4701
  radcox@axinn.com
  doakes@axinn.com
  klee@axinn.com

  John M. Tanski (Pro Hac Vice)
  Jarod G. Taylor (Pro Hac Vice)
  AXINN, VELTROP & HARKRIDER LLP
  90 State House Square
  Hartford, CT 06103
  Telephone: (860) 275-8100
  Facsimile: (860) 275-8101
  jtanski@axinn.com
  jtaylor@axinn.com

  Nicholas E.O. Gaglio (Pro Hac Vice)
  AXINN, VELTROP & HARKRIDER LLP
  114 West 47th Street
  New York, NY 10036
  Telephone: (212) 728-2200
  Facsimile: (212) 261-5654
  ngaglio@axinn.com

  Jordan M. Tank
  LIPE LYONS MURPHY NAHRSTADT &
  PONTIKIS, LTD.
  230 West Monroe, Street, Suite 2260
  Chicago, IL 60606
  Telephone: (312) 702-0586
  Facsimile: (312) 726-2273
  jmt@lipelyons.com

 Counsel for Tyson Foods, Inc., Tyson
 Chicken, Inc., Tyson Breeders, Inc.,
 & Tyson Poultry, Inc.




                                         30
